EXHIBIT 32.1 CERTIFICATION Pursuant to 18 U.S.C. Section1350, As Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 In connection with the Quarterly Report of ZAP (the “Company”) on Form10-Q for the quarter ended March31, 2010 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), Steven M. Schneider, Chief Executive Officer of the Company hereby certifies, to the best of his knowledge, that: the Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Steven M. Schneider Steven M. Schneider Title: Chief Executive Officer (Principal Executive Officer) Date: May13, 2010 This certification accompanies this Report pursuant to Section906 of the Sarbanes-Oxley Act of 2002 and shall not be deemed filed by the Company for purposes of Section18 of the Securities Exchange Act of 1934, as amended.
